--------------------------------------------------------------------------------

China TransInfo Technology Group Co., Ltd.
C6-04 Land Development Compensation Framework Agreement
(English Translation)

 

 




Signed by and between

 

Party A: Beijing Strong Science Park Development Co., Ltd

Party B: China TransInfo Technology Group Co., Ltd.

--------------------------------------------------------------------------------

With respect to the development of Land C6-04 (the “Assigned Land”) at
Zhongguancun Innovation Park, both parties (Party A and Party B) agree to enter
into the following agreement based on the principles of equality, voluntariness
through friend consultation:

Article 1          Parties to this Agreement

This Agreement is entered into by and between

Party A: Beijing Strong Science Park Development Co., Ltd (“Party A”) Address:
22 Shangdi Xinxi Road, Haidian District, Beijing Postal code: 100085 Corporate
representative: Han Bo Title: Chairman        

Party B: China TransInfo Technology Group Co., Ltd. (“Party B”) Address: 9/F,
Vision Building, 39 Xueyuan Road, Haidian District, Beijing Postal code: 100191
Corporate representative: Shudong Xia Title: Chairman

Article 2          Basis of Agreement

The project is based on the Report of the Beijing Haidian Innovation Park
National Innovation Model Zone Major Projects Evaluation Commission (Assessment
on Key Enterprises and Major Projects in Haidian District).

Article 3          Definitions of Terms

3.1  “Assigned Land” refers to the Land C6-04 at Zhongguancun Innovation Park to
be acquired by Party B pursuant to a Beijing Municipality State-Owned Land Use
Rights Transfer Agreement, to be entered into between Party B and Beijing
Municipal Bureau of Land and Resources. The scope of Land C6-04 shall be
determined by the Letter re Land C6-04 Planning, issued by Beijing Municipal
Commission of Urban Planning.

3.2  “Regulatory Plan” means all kinds of control indexes and other planning
requirements of Zhongguancun Innovation Park approved by the government. It is
used to regulate the use of land at Zhongguancun Innovation Park and its use
intensity and spatial environment.

3.3  “First Stage Land Development” means that Party A completes the land
development at the Park, including land procurement, relocation and necessary
constructions of infrastructures.

3.4  “Development Compensation Fees” are all the expenses in connection with the
land procurement, relocation and necessary infrastructures constructions.

3.5“Force Majeure” shall mean the unforeseeable, unavoidable and insurmountable
events which prevent a party from partially or fully performing this Agreement.
Such events include but are not limited to earthquakes, typhoons, floods, fires,
wars, strikes, riots, act of terroristic organization, change to laws and
regulations or their application.

3.6  “Nine availabilities and one leveling” hereby shall refer to water supply,
rain water discharge, drainage, steam, telecoms, cable TV, gas supply,
electricity power (exclusive of cable), road to the site, as well as leveled
land for construction.

3.7  ”Date” shall mean the calendar day.

Article 4          The Assigned Land is located at the block of Land C6-04 at
Zhongguancun Innovation Park, with an acreage of using site about 48,900 sq.m,
and a construction area of 48,900 sq.m. (Land C6-04 is used for the purpose of
education and research, with an area of construction of 4.89 hectares, area of
site planning is 48,900 sq.m., maximum building height of 12 meters, and
building density of 35 %. The use of the land and planning indexes shall be
subject to decisions by the Planning Commission).

1

--------------------------------------------------------------------------------

Article 5          Compensation of Land Development

Party B shall pay a land development compensation fee to Party A for the First
Stage Land, at a price of RMB 1.60 million Yuan per mu. The aggregate amount of
land compensation fee is RMB 117,360,000.00 Yuan.

Article 6          Payment Method of Term

6.1  Within 10 days after signing this Agreement, Party B shall pay Party A 20%
of the aggregate compensation fees, which is RMB 23,472,000.00 Yuan as a
deposit.

6.2  After the parties formally sign the Agreement on Compensation for Land
Development, the deposit will become the down payment. In addition, the
remaining compensation fee shall be paid according to the methods and term under
the Agreement on Compensation for Land Development.

6.3  Party B shall assure that the deposit be paid off timely.

Unless otherwise agreed, Party B shall, on or prior to the payment date agreed
upon in this Agreement, make the payment to the bank account designed by Party A
in cash of RMB, and the date of payment shall be determined based on the receipt
of the payment at the designated account.

Article 7          Designated Bank Account

Party A’s Bank: Shangdi Sub-Branch, China Minsheng Banking Corp., Ltd.
Account Name: Beijing Strong Science Park Development Co., Ltd
Account Number:

Party A shall, notify any change on the designated bank account in a written
form to Party B timely.

Article 8          Methods of Land Delivery and Term

8.1  Party B may apply for occupying the land to Party A, after Party B formally
signs the Agreement on Compensation for Land Development with Party A, and pays
off the development fees according to the Agreement on Compensation for Land
Development.

8.2  Party B’s failure to sign the land delivery receipt without any appropriate
reason shall be deemed as the land delivery.

Article 9          Conditions to Land Delivery

9.1  After acquiring the construction license, 10 days before Party B occupies
the Assigned Land, it shall meet the requirements of “three supplies and one
leveling”.

“Three supplies” shall mean availability of water supply, electricity and roads
and leveled ground. Party A should ensure that Assigned Land meet such
requirements and available for Party B’s construction.

9.2  Party A promises that Assigned Land shall meet the requirements of “nine
availabilities and one leveling” according to this Agreement when Party B’s
project is completed.

Article 10          Rights and Obligations of Party A

10.1  Party A has the right to require Party B to pay the deposit according to
Article 6.

2

--------------------------------------------------------------------------------

10.2  Party A shall, within six months following the date of this Agreement,
sign the Agreement on Compensation for Developing with respect to an area of
20-mu located at east party of Land C6-04 and provide Party B with the land
satisfying the requirements of “three supplies and one leveling”.

10.3  Party A shall, within one year following the date of this Agreement, sign
the Agreement on Compensation for Developing with respect to remaining part of
the Land C6-04 and provide Party B with the land satisfying the requirements of
“three supplies and one leveling”.

10.4  Party A shall assist Party B to apply for and deal with all necessary
procedures regarding water supply, electric power, gas, heating, and telecoms,
while Party B shall be responsible for any fees involved.

Article 11          Rights and Obligations of Party B

11.1  Party B has the right to require Party A of delivering the land pursuant
to in this Agreement.

11.2  Party B shall timely pay off the deposit according to Article 6.

11.3  Party B shall submit to the Haidian District Commission of Major Projects
Evaluation the Project Schedule. During the process of construction, if
necessary to adjust the Project Schedule, involving changes of investment
details, construction period, and use of buildings, Party B shall timely notify
Party A.

11.4  Any transfer or sublease shall be prohibited. Party B may not transfer,
sublease or change the use of the whole or part of the Assigned Land. If such
deposition or change is necessary, Party B shall seek approval from both Beijing
Municipal Government and Haidian District Government in accordance with laws and
regulations. Under the same conditions, Party A has the priority with respect to
such transfer or sublease.

11.5  Party B shall make representation and warranty to the Haidian District
Development and Reform Commission that it will not change its office out of
Haidian District during the term of land use.

11.6  Party B shall assure that, the management and use of Assigned Land will
not be violating the state laws, regulations, and Beijing Municipality
State-owned Land Use Rights Transfer Agreement and will comply with regulations
regarding land and land users of all levels of governments of Beijing.

11.7 Party B should comply with designs and management by the Park for the
environment protection, security and other matters related to public interests
and pay any relevant fees as required by the Park.

11.8 Party B agrees not to build fence after the land is developed.

Article 12          Either party may not amend this Agreement without both
parties’ written consent.

Article 13          This Agreement shall be terminated in the event of any of
the following:

13.1  While the obligations under this Agreement are fulfilled, Party A fails to
complete the land procurement and relocation process within one year due to the
reasons of the government.

13.2  Party B fails to complete its investment project under this Agreement.

13.3  The parties mutually agree to terminate this Agreement.

13.4  The parties sign the formal Agreement on Compensation for Land
Development.

Article 14          Rescission of this Agreement

14.1  Party B fails to pay the deposit for more than 60 days and Party A has the
right to rescind this Agreement.

3

--------------------------------------------------------------------------------

14.2  In the event that Party A completes the development of Land C6-04 which
meets the requirements under this Agreement, within 30 days following the
written notice to sign the Agreement on Compensation for Land Development given
by Party A, Party B refuses to sign the Agreement on Compensation for Land
Development without any appropriate reason, Party A has the right to rescind
this Agreement.

14.3  In the event that Party A fails to meet the conditions of the land upon
delivery to Party B under this Agreement for more than 60 days, Party B has the
right to rescind this Agreement.

14.4  For the rescission caused by Party A, Party A shall return the deposit to
Party B within 10 days after this Agreement is rescinded.

14.5  In the event that Party B fails to acquire the land use rights over the
Assigned Land due to reasons not attributable to either party, Party A shall
return the deposit to Party B within 10 days following the occurrence of such
cause.

14.6  Unless otherwise agreed under Article 13.4, within 10 days after this
Agreement is terminated, Party A shall return to Party B the deposit and other
payments.

Article 15          Special terms

15.1  The parties shall guarantee that the use of Assigned Land will not violate
any state laws, regulations, rules and the Beijing Municipality State-owned Land
Use Rights Transfer Agreement and will comply with regulations regarding land
use of all levels of governments of Beijing.

15.2  Party B shall comply with the rules of the Park relating to environmental
protection, security and other public interest matters.

15.3  C6-04The premises of land planning shall be based on the letter of consent
for land planning issued by Haidian Branch, Beijing Municipal Commission of
Urban Planning.

15.4  Party B shall comply with the tax terms specified in the enterprise
questionnaire.

Article 16          If the parties fail to perform this Agreement partially or
wholly in case when force majeure occurs, the concerned party shall notify the
other party in a written form (by mail, telegram, telex or fax) within 10 days
after the occurrence of Force Majeure event. In addition, within 10 days after
the end of the Force Majeure event, the concerned party shall submit to the
other party a report explaining its inability to implement or delay the
execution of all or part of this Agreement and a valid document for evidence
issued by a relevant authority. Through negotiation, the concerned party may
exempt from liability for its failure to partially or wholly fulfill this
Agreement.

Any notice under this Agreement shall be provided to:

Party A: Beijing Strong Science Park Development Co., Ltd
Address: Strong Merchant Center, Daoxianghu Road, Haidian District, Beijing
Contact person:       Sha Sha       Tel:        62495188—110            
Fax:              62408888               
Postal code:          100194          


Party B: China TransInfo Technology Group Co., Ltd.
Address: 9/F, Vision Building, 39 Xueyuan Road, Haidian District, Beijing
Contact person:          Han Jing         Tel:        13910116046          
Fax:          51691666              
Postal code:          100191            


Any party shall notify the other party promptly for any change of the contact
information in a written form.

Article 17           Notwithstanding the above, the party invoking Force Majeure
clause shall take any and all necessary remedial measures to mitigate the losses
caused by the force majeure.

4

--------------------------------------------------------------------------------

Any government act restricting the use of land under this Agreement shall be
deemed as a force majeure event.

Article 18          Any dispute arising from this Agreement shall be resolved by
consultation between the parties. If no resolution can be reached through
consultation, the two concerned parties shall submit the dispute to the court
where this Agreement is executed.

Article 19          This Agreement shall come into force upon the execution by
each of the party, and have one-year term.

Article 20          This Agreement shall be executed in four originals, each
party keeps two with the same legal force.

Article 21          Confidentiality

Any materials and files (involving finance, technology or others), acquired by
any party or its employee, consultant or agent, shall be kept confidential
before they are publicly released or disclosed. Without the prior written
consent of the other party, either party may not publicly disclose or release
such information during the period between the date of this Agreement and the
commencement of the development under this Agreement, unless otherwise required
by laws. Notwithstanding the above, such restriction does not apply to any press
release disclosing non-sensitive information on the project timeline, which is
issued with both parties’ consent. This provision survives the termination of
this Agreement.

Article 22          All of exhibits hereto were provided by both parties and
shall constitute integral parts hereof, and shall be as valid and effective as
this Agreement.

Article 23          This Agreement was signed in Beijing and has 23 Articles and
7 pages.

Party A: Beijing Strong Science Park Development Co., Ltd
Signature (seal):
Representative: /s/ Bo Han


Title:
Date: April 15, 2011


Party B: China TransInfo Technology Group Co., Ltd.
Signature (seal):
Representative: /s/ Shudong Xia
Title:
Date: April 12, 2011


5

--------------------------------------------------------------------------------